     Case 2:13-cv-33608 Document 16 Filed 09/18/20 Page 1 of 1 PageID #: 194




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

KIMBERLY HALE,

                       Plaintiff,

v.                                                          Civil Action No. 2:13-cv-33608

JOHNSON & JOHNSON, and
ETHICON, INC.,

                       Defendants.


                               MEMORANDUM OPINION AND ORDER


       On August 27, 2020, I entered an order directing plaintiff to show cause on or before

September 10, 2020, why her case should not be dismissed without prejudice as to the remaining

defendants pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiff has not

shown cause. The court ORDERS that plaintiff’s case must be dismissed without prejudice

pursuant to Rule 4(m) for failure to serve the remaining defendants within 90 days after the

complaint was filed.


       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.


                                             ENTER: September 18, 2020
